DETAILED ACTION
1.	The communication is in response to the application received 01/20/2022, wherein claim 1 is pending and is examined as follows. Note, this is a Continuation of Application No. 16/878,311 (now US Patent No. 11,245,676 B2) which is Continuation of Application No. 15/642,311 filed on 07/05/2017 (now US Patent No. 10,693,843 B2).

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 1 is objected to because of the following informalities: is the term ‘operators’ in the limitation “the privileges policies received from operators of the sensor devices” (emphasis added)  meant to correspond to a human operator(s) or are these also non-human technological entities? Please clarify. Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
5.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 11,245,676 B2, hereinafter referred to as 676. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim anticipates the claim in the instant application, where both relate to security for scene-based sensor networks using privileges policies. Instant Claim 1 is  found to be a broad version of patented Claim 1 in 676. 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Karp et al. (US 2016/0134932 A1), in view of Pham et al. (US 2003/0105830 A1), hereinafter referred to as Karp and Pham, respectively.
Regarding claim 1,  Karp discloses, “A method comprising: receiving SceneData produced by different non-human technological entities in a sensor side technology stack [See the mesh network environment in Fig. 22 (¶0419) which illustrates a group of sensors for example in a smart home that can provide data (i.e. SceneData) as requested. This can collectively be referred to as a sensor side technology stack. Fig. 7 shows for e.g. requested camera data along with the processed video streams. A processing engine can receive and analyze said requested data which can be made available to device users upon request (Fig. 24 and ¶0459-0461)], the non-human technological entities comprising a group of one or more sensor devices [Same as above with respect to various sensors (e.g. cameras) in the mesh network environment]; receiving privileges policies governing access to the SceneData, the privileges policies received from operators of the sensor devices; and controlling access to the SceneData based on the privileges policies.” [Karp however does not address these feature. See Pham below for support] As to the limitation “receiving privileges policies governing access to the SceneData [Pham (¶0014) describes management of access rights and privileges to different encryption keys to maintain data integrity. Although the type of data is not explicit, Pham details a secure means for accessing the data, such as those taught by Karp above], the privileges policies received from operators of the sensor devices [See Pham ¶0014 regarding extending management/control requirements for many clients having a plurality of access requirements over multiple distributed storage systems, i.e., multiple data may be distributed]; and controlling access to the SceneData based on the privileges policies.” [Administrative server (¶0056 and Fig. 1) or control policy management server in Fig. 2 (e.g. ¶0058-0059) provide access to data in network attached storage systems, i.e., they control access to the data based on the access rights and privileges to different encryption keys so as to maintain data integrity (¶0014)]  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
the mesh network environment disclosed by Karp that allows for secure 3rd party access of captured data (e.g. ¶0007) to add the teachings of Pham as above that employ a scalable network media access controller for providing data security for distributed data storage systems (¶0004 and ¶0018).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486